Per Curiam.
■Defendants were convicted of a felony in the distinct court of S-t. 'Louis county, -and sentenced to a term of imprisonment in the state prison. Thereafter and after the time for appeal from the judgment had expired they moved the court for a new trial on the ground of newly discovered evidence. The trial judge, though entertaining doubts of the jurisdiction of the court, made an order granting the motion and ordering a new trial, but stayed proceedings under the order and certified the cause to this court for the determination of the question whether the trial court had authority and jurisdiction to grant the motion, since the time to appeal from the judgment had expired. '
The certificate -and proceedings in this court must be dismissed. The trial court ¡having granted the motion, there is an end of the matter. The state has no right of review either by -appeal or certified case in criminal prosecutions.
The proceedings are dismissed and the -cause remanded.